EXHIBIT 10.77




AMENDED AND RESTATED EMPLOYMENT AGREEMENT


AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made and entered into by
and between Littelfuse Europe GmbH (the “Company”) and Alexander Conrad (the
“Executive”), effective as of April 1, 2019.
In exchange and in consideration for the rights and benefits they each receive
under this Agreement, the Parties, intending to be legally bound, agree as
follows:
1.
Position and Duties. The Executive shall continue to be employed as the Senior
Vice President and General Manager, Passenger Vehicle Business. The Executive
will have all of the duties and responsibilities that are commensurate with such
position, and such other duties, authorities and responsibilities as the Company
may determine. The Executive will report to the Company’s Chief Executive
Officer. Executive’s primary office shall be located in his residence in
Braunfels, Germany.



2.
Working Hours. The Executive’s regular weekly working hours shall amount to 40
hours for five-day week. The time of working hours shall depend on Company
practices and operational requirements, as well as the travel activities of the
Executive. The Company reserves to the right to demand the performance of
additional work that goes beyond normal working hours. In the event of
corresponding operational needs, the Executive is obligated to perform a
reasonable amount of overtime exceeding the agreed working hours.



3.
Compensation and Benefits. The Executive is entitled to:

a.
Base Salary. An annual base salary equal to EUR 251,450, subject to review and
periodic increase in accordance with the Company’s policies and practices. The
Executive’s base salary will be paid on the last work day of each month in
accordance with the Company’s normal payroll practices. The aforementioned Base
Salary shall settle all work of the Executive per this Agreement including any
overtime, travel time etc.

b.
Bonus and Equity Plans. Awards from Littelfuse, Inc. under the Littelfuse, Inc.
Annual Incentive Plan and Littelfuse, Inc. Long-Term Incentive Plan, as they may
be amended from time to time subject to U.S. law, as determined by Littelfuse,
Inc. in its discretion and on a basis similar to senior executives of
Littelfuse, Inc.

c.
Vacation. Thirty (30) days of paid vacation per year in accordance with the
Company’s vacation policy as in effect from time to time.

d.
Benefits. Participation in the Company’s group accident insurance and any
employee benefit plan that the Company has adopted or may adopt, maintain or
contribute to for the benefit of its employees generally, subject to satisfying
the applicable eligibility requirements for such other benefit plan; provided,
however, that the Company may modify or terminate any employee benefit plan at
any time, subject to compliance with applicable law. The Company will make a
contribution on the Executive’s behalf to the statutory pension insurance scheme
and the statutory social insurance scheme, as required by law. In addition, the
Executive will participate in the Company’s pension program in Germany (Allianz
Pensionskasse), to which the Company will make an annual contribution on his
behalf equal to at least five per cent (5%) of his annual base salary.

e.
Reimbursement for Business Expenses. Reimbursement, upon presentation of
appropriate documentation, in accordance with the Company’s expense
reimbursement policy as in effect from time to time, for all reasonable business
expenses (including reasonable business travel and expenses related to the
Executive’s home office, such as office supplies, phone and internet) incurred
in connection with the Executive’s performance of duties.

f.
Perquisites. The following perquisites, to be provided in accordance with the
applicable Company or Littelfuse, Inc. policies as in effect from time to time:

i.
use of a Company-paid car for business and personal use according to the
applicable car policy of the Company to be amended from time to time;

ii.
participation in an executive physical program,

iii.
financial planning and tax counseling services; and

iv.
use of a Company-paid cell phone and personal computer.



The Company may withhold from any and all amounts payable under this Agreement
such taxes as may be required to be withheld pursuant to any applicable law or
regulation. The Executive’s receipt of a benefit or other special payment (e.g.,
bonus payments, equity awards) shall not entitle Executive to future awards or
to a future level or amount of such awards.




1

--------------------------------------------------------------------------------




4.
Termination of Employment. The Executive’s employment may be terminated by the
Company or the Executive at any time upon three months’ prior written notice
given at the end of any given calendar month or such longer period as required
by law. The Company may request that the Executive refrain from providing
services to the Company during such notice period and the Company will continue
to pay his base salary during such period e.g. if legal reasons prevent
continuation of providing services, if cooperation in good faith is no longer to
be expected or if business and trade secrets would be jeopardized.
Notwithstanding anything to the contrary, the Executive’s employment with the
Company shall terminate at the end of the calendar month in which Executive
reaches the statutory age of retirement. Upon any termination of employment, the
Executive will be paid his accrued but unused vacation in accordance with
applicable law.



5.
Disability. If the Executive is prevented from working for the Company due to a
incapacity to work, the Company shall continue to pay the Executive his base
salary to the extent required by the legal provisions of the
Entgeltfortzahlungsgesetz.



6.
Change of Control. Nothing in this Agreement will affect the Executive’s rights
and entitlements under any Change of Control Agreement entered into between
Littelfuse, Inc. and the Executive from time to time.



7.
Inventions, Confidentiality, Return of Property.

a.
The regulations of the Gesetz über Arbeitnehmererfindungen (Law Concerning
Employee Inventions) in the version that was valid at the time of the claim
shall apply for all employee inventions during the term of the Executive’s
employment with the Company and its affiliates.

b.
The Company is, at any stage of the production process, entitled to all work
results produced during the term of the Executive’s employment with the Company
or its affiliates which are protected by copyright. The Company may require the
hand-over of work, sketches and documents at any stage of the production
process. The Executive does not have a right of retention with respect to such
work, sketches or documents and the exclusive right of use thereof, without any
limitation in terms of time or territory, shall be transferred to the Company.
The rights of use are settled with the agreed remuneration.

c.
All equipment and documents handed over to the Executive, such as samples,
catalogs, price lists, drawings and maps, or created by the Executive (e. g.
records, notes, discussion materials) in the course of his employment with the
Company or its affiliates, shall remain the property of the Company. Such
materials must be returned to Company management during the term of the
Executive’s employment with the Company upon the Company’s request and
immediately (without request) upon the end of this Agreement. The Executive
shall refrain from asserting any rights of retention or rights of set-off.
Company security provisions must be observed. Written material, drawings and
similar documents that are to be handled in a confidential manner must be kept
under lock and key.

d.
The Executive shall keep secret all company and business secrets, particularly
production processes, sales channels, lists of customers, bases for calculation,
company software and comparable information, both for the duration of the
Executive’s employment with the Company and its affiliates and after it has
ended. The duty of non-disclosure does not include knowledge that is accessible
to anyone or whose dissemination is clearly not disadvantageous for the Company
or an affiliate. In case of doubt, however, technical, commercial and personal
transactions and relationships, of which the Executive becomes aware in
connection with his employment with the Company and its affiliates, shall be
treated as confidential. If the Executive is required to disclose information to
third parties, an instruction must be retrieved from Company management as to
whether a certain fact is to be treated as confidential or not. The duty to
maintain confidentiality shall also include the matters of other companies with
which the Company is affiliated economically or organizationally. If the
post-contractual duty to maintain confidentiality on the part of the Executive
impairs him in further career pursuits, the Executive is entitled to be released
by the Company from this duty.



8.
Miscellaneous.

a.
Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes any and all prior agreements or understandings, between the Executive
and the Company with respect to the subject matter hereof, whether written or
oral, except for any Change of Control Agreement between the Executive and
Littelfuse, Inc. This Agreement supersedes and replaces all previous employment
agreements between Executive and Company or its affiliates, including the
employment agreement dated July 5, 2005 (as amended by addendums dated September
20, 2007 and August 22, 2012). This Agreement may be amended or modified only by
a written instrument executed by the Executive and the Company.

b.
Expiration of Claims. All claims resulting out of the Executive’s employment
relationship with the Company must be asserted at least in textual form (e.g.
email) by either party within a period of three months of their origin and, if
such claims are denied, corresponding legal court action must be taken within an
additional period of one month. Otherwise, such claims shall expire. This does
not apply to liability due to



2

--------------------------------------------------------------------------------




gross negligence and intent, to any damage resulting from injury to life, limb
or health and to mandatory statutory claims (including to statutory minimum wage
claims).
c.
Overpayment. The Company may demand the reimbursement of overpaid salary or
other monetary amounts under the provisions governing the restitution of unjust
enrichment. The Executive shall not claim the omission of enrichment if the
legally unfounded overpayment was so evident that he should have recognized the
amounts as such or if the overpayment is based on circumstances attributed to
the Executive.

d.
Severability. To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

e.
Assignation, Pledging or Attachment. The Executive may neither assign nor pledge
as collateral his claims to remuneration without the consent of the Company. If
no such consent has been granted, measures of this kind shall be invalid against
the Company and its affiliates and they may disregard them.

f.
Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one and the same instrument.

g.
Publication. The Executive is aware and agrees that this Agreement will be
published pursuant to U.S. law.

h.
Governing Law. This Agreement will be governed by and construed and enforced in
accordance with the law of the Federal Republic of Germany, without regard to
the choice of law principles thereof. Excluded from this are the claims
specified under Section 3.b. above, which will be exclusively governed by and
construed and enforced in accordance with the U.S. law and U.S. jurisdiction.



 
LITTLEFUSE EUROPE GmbH




By: /s/ Juergen Scheele
Name: Juergen Scheele
Title: Managing Director




 
/s/ Alexander Conrad
 
Alexander Conrad







3